 OLDEN CAMERA & LENS COMPANY35earlier termination notice and its continuing meetings with theUnion did not constitute a waiver of the Employer's right toterminate the contract, especially in view of the Union's con-tinuing breach of the no-strike clause. Therefore, we find thatthe basic contract in issue has been effectively terminated anddoes not constitute a bar to this proceeding.5Accordingly,a question affecting commerce exists concerningthe representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute an appropriate unitfor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act: All employees in the Employer'sBrightwood and Chicopee plants working on dies and parts ofdies used in the manufacture and completion of forgings, ex-cluding all other employees and supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.5 In the light of this fording, we find it unnecessary to pass upon the remaining reasonsadvanced by the Employer and the Petitioner as grounds for finding the contract here involvedno bar to this proceeding. Furthermore, we also deem it unnecessary to rule upon other conten-tions advanced by the Union.WILLIAM OLDEN AND KURT OLDEN,co-partners d/b/aOLDEN CAMERA & LENS COMPANYandOFFICE EM-PLOYEES INTERNATIONAL UNION, LOCAL 153, AFL,PetitionerandAMALGAMATED UNION LOCAL 136, RETAILCLERKS INTERNATIONAL ASSOCIATION, AFL, Petitioner.Cases Nos.2-RC-6464and 2-RC-6475. March 24, 1954DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeJacob Lazarus, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The labor organizations named below claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of certain employees of the Employer, withinthemeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.108 NLRB No. 9. 36DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Office Employees International Union, Local 153, AFL,herein termed Local 153, and Amalgamated Union Local 136,Retail Clerks International Association, AFL, herein termedLocal 136, request that the Board find appropriate a unit ofselling and nonselling employees employed at the Employer'sNew York City retail camera store, including office, sales,shipping department, stockroom, cardex, order department,repair department, and outside repair employees, but ex-cluding guards, watchmen, professional employees, and allsupervisors as defined in the Act. The Employer contends thatthe office employees should be placed in a unit separate fromother store personnel because of a marked difference in theirtraining, skills, interests, and conditions of employment. ThePetitioners and the Employer also differ as to the unit place-ment of a number of individual employees.The Employer owns and operates a camera andphotographicsupply store. Personnel of the store consists of salesmen,shipping employees, office employees, stockroom man, outsiderepairman, and one employee assigned to each of the cardex,repair, and order departments. The store differs from ordi-nary camera shops in that it specializes inlenses and importedequipment and does little developing or printing work. A largepercentage of the store business is with professional photog-raphers.The Employer requires that prospective salesmen for thefirm have 7 years' experience in the photographic field. Manyof its salesmen have experience considerably in excess of thatrequirement. The salesmen not only make sales for cash but,in a considerable percentage of cases, take "trade-in" equip-ment as part or full payment on the purchase price of otherequipment. In such cases, the valuation placed upon the trade-inis assessed by the salesman on the basis of his own discretionand judgment. Salesmen are paid between $80 and $160 a weekplus a commission on sales and work a 6-day, 48-hour week,including some Saturday and night work. The Employer's otherpersonnel, with the exception of the office employees, also havea background of experience in photographic work and are con-sidered in training for full-time sales positions. Employees inthe shipping department, stockroom, order department, andcardex department do sales work on occasion or otherwiseconsult and advise customers. Salaries in this group range from$ 70 a week on up, and the workweek is the same as that of thesalesmen.There are 7 employees assigned to the office where they worka 5-day, 40-hour week and do no Saturday or night work. Theoffice employees' salaries range from $45 to $80a week and noprior experience in the photographic or optical field is required.The duties of the office personnel are of the ordinary clericalnature. Vacation privileges for the office group are slightly lessthan those granted the remainder of the working force. Thereis no transfer or interchange between the office staff and otherstore personnel. OLDEN CAMERA & LENS COMPANY37Upon the entire record, the Board finds merit in the Em-ployer's contention that the office employees and the sales andnonsales personnel should not be merged into one unit. Althoughsales and office workers have frequently been placed in thesame bargaining unit, the Board has previously noted thatphotographic equipment sales personnel may, as is clearly thecase herein, be required to have specialized knowledge andtraining not comparable to that of other sales employees.' In theinstant case the training, skills, and duties of the store em-ployees, other than those assigned to the office, are comparableto those of technical employees. The Board has previouslyheld that technical employees and clerical workers will not beincluded in the same unit where any party objects to such agrouping.2 Accordingly, we shall not include the office clericalemployees in the same unit with the remainder of the storepersonnel but shall grant a separate election for each group.There remains the question of the inclusion of several indi-viduals concerning whom the parties are in dispute. Local 136and Local 153 both urge that Erna Cohnreich be excluded fromany unit because of a family relationship with the Employer.The record shows that Cohnreich, a part-time office employee,isamother-in-law of one of the partners, but contains noevidence that because of such relationship she has beengranted a special status in the store which would ally herinterestswith those of management. Accordingly, we shallinclude Erna Cohnreich in the office clerical unit.3 Local 153would also exclude Alfred Kohn, a salesman, as a supervisor.Inasmuch as there is no evidence that Kohn possesses authorityto hire, discharge, or effectively recommend such action orthat he exercises any of the other indicia of supervisory au-thorityas setforth in Section 2 (11) of the Act, we find thatKohn is not a supervisor and we shall include him in the unitwith the other sales personnel. Local 136 contends that IrmaLeon, the head bookkeeper, is a supervisor and should be ex-cluded. As there is evidence that Leon has effectively recom-mended the hiring of employees and responsibly directs thework of other office employees, we find that she is a super-visor as defined in the Act and we shall exclude Irma Leonfrom the office clerical unit.Finally, the Employer urges that the repair departmentemployee, Nathan Powolsky, be excluded from both units on thegrounds he is essentially a machinist. Powolsky is the onlyemployee in the repair department although one other em-ployee,whom the Employer would include, handles outsiderepair work. His duties consist of the repair of broken or de-fective cameras and he may, on occasion, make necessaryparts. The repair department is located in a separate room'See The Muller Company, Ltd., 98 NLRB 737 at 739.2Brady Aviation Corporation, 104 NLRB 220; American Locomotive Company 92 NLRB115.$See International Metal Products Company, 107 NLRB 65. 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDand Powolsky has no immediate supervision. He is paid $100 aweek and works the same hours as the sales force except forthe 1 night a week when the store, but not the repair depart-ment, is open.While the Employer contends that Powolsky hasdivergent skills and interests, it is clear that his duties andwork are closely related to those of employees in the technicalunit.Moreover,no other labor organization seeks his repre-sentation and, as there is only one employee in the repair de-partment, it could not, by well-established Board rules, com-prise a separate unit. Accordingly, we shall include Powolskyin the unit of selling and nonsales personnel.Upon the entire record, the Board finds that the followingemployees of the Employer constitute units appropriate forthe purposes of collective bargainingwithin themeaning ofSection 9 (b) of the Act:(1) All office employees at the Employer's New York Citystore, excluding the head bookkeeper and all other supervisorsas defined in the amended Act(2) All full-and part-time sales, ,shipping department,cardex, stockroom,order department,repair department, andoutside repair employees of the Employer's New York Citystore,excluding guards,watchmen, professional employees,and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]Member Beeson took no part in the consideration of the aboveDecision and Direction of Elections.THE ENGLANDER COMPANY, INC.andMIROSLAWA POWCHand ANDREW POWCHLOCAL 140, BEDDING, CURTAIN & DRAPERY WORKERSUNION, UNITED FURNITURE WORKERS OF AMERICA,CIOandMIROSLAWA POWCH and ANDREW POWCH. CasesNos. 2-CA-2781 and 2-CB-858. March 25, 1954DECISION AND ORDEROn October 14, 1953, Trial Examiner Frederic B. Parkes,2nd, issued his Intermediate Report in the above-entitled pro-ceeding,finding that the Respondents had engaged in certainunfair`labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondents each filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-108 NLRB No. 7.